Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 2 August 2022is acknowledged.  Claims 15-19 were cancelled in the reply.  Claims 21-25 were added in the reply.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
gas supply system in claims 1 and 20 which has been interpreted as nozzles and equivalents thereof as set forth, for example in the specification at para. 12; 
nozzle cleaning devices in claim 1 which has been interpreted as a vacuum in combination with a hose and suction cup and/or brush and equivalents thereto as set forth in the specification, e.g., at paras. 16, 32, 37; 
monitoring device in claims 5 and 20 which has been interpreted as a particle counter and equivalents thereto as set forth in the specification, e.g., at paras. 37; 
imaging device in claim 12 which has been interpreted charge-coupled device (CCD) camera and equivalents thereto as set forth in the specification, e.g., at para. 18; 
first nozzle cleaning device in claim 20 which has been interpreted as a vacuum in combination with a hose and suction cup and equivalents thereto as set forth in the specification, e.g., at paras. 16, 32, 37; and 
second nozzle cleaning devices which has been interpreted a brush and equivalents thereto as set forth in the specification, e.g., at paras. 16, 32, 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in reference characters "330" and "370" both appear to indicate imaging devices and the function switching plate does not appear to be indicated by “370”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Takahara et al. (USP Pub. 2014/0000757) disclose an apparatus substantially as claimed and comprising a carrier (Fig. 4, 50) comprising a gas inlet (50i and 50o), wherein the gas inlet is adapted to sealingly mate with a nozzle (10o and/or 10i of a gas supply system (10a).  Additionally, Takahara et al. teach that the nozzles may be cleaned using a purge gas supplied therethrough from outside the carrier (see, e.g., paras. 108-118).
However, Takahara et al. fail to teach an automated cleaning system in the carrier and operable to remove contaminating particles from the nozzle of the gas supply system, the automated nozzle cleaning system comprising:  a first nozzle cleaning device; a second nozzle cleaning device; and a function switching plate, wherein the function switching plate comprises a plurality of through holes, a first through hole of the plurality of through holes is configured to engage the first nozzle cleaning device with the gas inlet when the function switching plate is positioned in a first position, and a second through hole of the plurality of through holes is configured to engage the second nozzle cleaning device with the gas inlet when the function switching plate is positioned in a second position.
Maeda et al. (U.S. Patent No. 7,021,323) teach providing a nozzle cleaning system inside a processing space for cleaning a discharge surface, wherein the nozzle cleaning system comprises a first nozzle cleaning device (e.g. brush) and a second nozzle cleaning device (e.g. vacuum).
Neither teaches a function switching plate as claimed with a plurality of through holes, a first through hole of the plurality of through holes is configured to engage the first nozzle cleaning device with the gas inlet when the function switching plate is positioned in a first position, and a second through hole of the plurality of through holes is configured to engage the second nozzle cleaning device with the gas inlet when the function switching plate is positioned in a second position.
Further, no other prior art was located that fairly suggested the claimed invention including a function switching plate as claimed, in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious, respectively.   
Other art of interest includes:
USP 5,238,503; 6,248,177; 6,267,123 which disclose a cleaning systems for a carriers.
USP 3,753,568 and 4,340,897 and 5,330,577 also teach cleaning systems, wherein the cleaning systems comprises a first cleaning device (e.g. brush) and a second  cleaning device (e.g. vacuum).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716